Citation Nr: 9933066	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  96-08 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for right sciatic 
nerve irritation, status post right total hip replacement, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating determination 
of the Oakland Department of Veterans Affairs (VA) Regional 
Office (RO).

As the veteran noted disagreement with the assignment of the 
initial disability evaluation, the propriety of the rating 
during the time period from the date of his request for 
compensation are currently before the Board.  Grantham v. 
Brown, 114 F.3d 1156 (1997); Fenderson v. West, 12 Vet. App. 
119 (1999).  Although the RO had not evaluated the veteran's 
claim in light of Fenderson, the Board finds that there has 
been no due process violation.  That is, the RO has 
considered the appropriate evaluation for the entire period 
since the effective date of the grant of compensation. 

During the course of this appeal the veteran perfected the 
issue of service connection for major depression.  In a March 
1999 rating determination, the RO granted service connection 
for major depression and assigned a 30 percent disability 
evaluation.  This is considered a full grant of the benefit 
sought on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).


REMAND

A review of the record demonstrates that the RO, in a 
September 1991 rating determination, denied entitlement to 
benefits under 38 U.S.C. § 351 for sciatic nerve irritation 
secondary to a total right hip replacement.  

In a May 1992 letter, the RO indicated that it was writing 
the veteran with regard to his pending claim.  The RO noted 
that a recent Court decision had invalidated 38 C.F.R. 
§ 3.358 (c)(3) and that this decision was under review by 
higher courts.  

In a February 1995 rating determination, the RO granted 
compensation for right sciatic nerve irritation, status post 
right total replacement, under 38 U.S.C. § 1151, and assigned 
a noncompensable disability evaluation, with an effective 
date of May 16, 1991.  

In February 1995, treatment records were received from the 
veteran covering the period from September 1994 to November 
1994.  

In March 1995, the RO requested that the veteran supply the 
names of any facilities that had treated him for this 
condition since 1991.  

At his April 1997 hearing, the veteran testified that he had 
received treatment from the Redding and San Francisco VA 
Medical Centers since 1988.  

A review of the claims folder demonstrates that the treatment 
records from VA Clinics have been obtained for the period up 
to and immediately following the veteran's May 1991 
hospitalization and from September 1994 to the present.  

As this matter involves disagreement with the original 
disability evaluation, the entire time period from the date 
of the veteran's May 1991 hospitalization to the present time 
is under consideration.  See Fenderson.  Based upon the 
holding in Fenderson and the testimony of the veteran it 
appears that the additional treatment records should be 
obtained.  

Moreover, based upon the Court's holding in Bell v. 
Derwinski, 2 Vet. App. 611 (1992), VA is deemed to have 
constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians.  
Id. at 612-13.  If those documents predate a Board decision 
on appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain copies of all 
outstanding VA records relating to the 
veteran's right sciatic irritation which 
have not already been associated with the 
claims folder.  Particular emphasis 
should be placed on obtaining VA records 
from 1991 to 1994 and any VA treatment 
records subsequent to September 1998.  

2.  The RO should request that the 
veteran supply the names and addresses of 
all health care providers who have 
treated him for right sciatic nerve 
irritation since May 1991.  After having 
received proper authorization from the 
veteran, the RO should obtain copies of 
any records that are not already part of 
the claims file and associate them with 
the claims file.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be implemented.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for right sciatic 
nerve irritation, status post right total 
hip replacement.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, or if a timely notice of disagreement 
is received with respect to any other issue, the RO should 
issue a supplemental statement of the case.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should then be returned to the Board for 
further appellate consideration, if in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



